DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KENNETH EUGENE NIX,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2983

                              [March 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul L. Backman, Judge; L.T. Case No. 02-009736
CF10A.

  Kenneth Eugene Nix, Madison, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and MAY, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.